         8:20-cv-02648-BHH       Date Filed 12/17/20    Entry Number 28      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


Ezer Muniz Beniquez,               )
                                   )
                  Plaintiff,       )
                                   )                Civil Action No. 8:20-cv-2648-BHH
v.                                 )
                                   )
CCHM, M-H Brittany, M-H Middleton, )                               ORDER
M-H T. Richards,                   )
                                   )
                  Defendants.      )
________________________________)

          This matter is before the Court upon Plaintiff’s pro se complaint filed pursuant to 42

U.S.C. § 1983, alleging violations of his constitutional rights while incarcerated in the

Charleston County Detention Center. In accordance with 28 U.S.C. § 636(b)(1)(B) and

Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States

Magistrate Judge for preliminary determinations.

          On November 12, 2020, Magistrate Judge Jacquelyn D. Austin issued a report and

recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss this action pursuant to 28 U.S.C. §§ 1915 and 1915A without further

leave to amend and without issuance and service of process. Attached to the Magistrate

Judge’s Report was a notice advising Plaintiff of his right to file written objections to the

Report within fourteen days of being served with a copy. To date, no objections have been

filed.

          The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
      8:20-cv-02648-BHH        Date Filed 12/17/20      Entry Number 28        Page 2 of 2




is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

analysis. Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 26) and

incorporates it herein, and the Court dismisses this action pursuant to 28 U.S.C. §§ 1915

and 1915A without further leave to amend and without issuance and service of process.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

December 17, 2020
Charleston, South Carolina




                                                2
